
	

113 HR 466 IH: Social Security Death Master File Privacy Act of 2013
U.S. House of Representatives
2013-02-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 466
		IN THE HOUSE OF REPRESENTATIVES
		
			February 4, 2013
			Mr. Capuano
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend title II of the Social Security Act to prohibit
		  the Commissioner of Social Security from publishing the social security numbers
		  of deceased individuals in the Death Master File, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Social Security Death Master File
			 Privacy Act of 2013.
		2.Prohibition on
			 publication of social security account numbers in the Death Master
			 File
			(a)In
			 generalSection 205(c)(2) of
			 the Social Security Act (42 U.S.C. 405(c)(2)) is amended by adding at the end
			 the following:
				
					(I)(i)The Commissioner of
				Social Security may not publish in the Death Master File (or any other public
				database maintained by the Commissioner that contains information relating to
				the death of individuals) the social security account number of any deceased
				individual.
						(ii)The Commissioner shall not be compelled to
				disclose the social security account number of any deceased individual to any
				member of the public under section 552 of title 5, United States Code. For
				purposes of such section, this clause shall be considered a statute described
				in subsection (b)(3)(B) of such
				section.
						.
			(b)Information
			 sharing with Federal and State agenciesSection 205(r)(3) of such
			 Act (42 U.S.C. 405(r)(3)) is amended by inserting after such
			 information the following: (including information related to a
			 deceased individual received by the Commissioner other than as described in
			 paragraph (1)).
			(c)Effective
			 dateThe amendments made by this section shall take effect 90
			 days after the date of the enactment of this Act.
			
